                    Case 18-19441-EPK           Doc 1327     Filed 10/07/19    Page 1 of 38



                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION



    In re 160 Royal Palm, LLC,                                    Chapter 11 Case
                                                                  Case No. 18-19441-EPK
              Debtor.

                AMENDED KK-PB FINANCIAL, LLC’S OBJECTION TO
           CONFIRMATION OF DEBTOR’S AMENDED PLAN OF LIQUIDATION
              PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

             KK-PB Financial, LLC (“KK-PB”), by and through its undersigned counsel, files this

amended objection (the “Objection”)1 to confirmation of the Debtor’s Amended Plan of Liquidation

Pursuant to Chapter 11 of the Bankruptcy Code [ECF No. 968] (the “Plan”), in the above-captioned chapter

11 case (the “Chapter 11 Case”) of 160 Royal Palm, LLC (the “Debtor”), and in support thereof states

as follows:

                                         PRELIMINARY STATEMENT

             1.          Why would the Debtor waste limited estate resources now to push confirmation of a

Plan that: (a) is predicated on the Debtor winning an appeal still up in the air that will determine if the

Plan can be funded; (b) contains no contingencies if the Debtor loses such appeal; and (c) relies on

funds to make Plan distributions that will not be available for months, if ever. There is no valid

bankruptcy purpose. The Debtor’s insistence on jamming through a chapter 11 liquidating plan now

to make distributions to its creditors—when it admittedly has absolutely nothing to distribute at this

time—is inappropriate.



1
        The amended Objection amends and supersedes KK-PB Financial, LLC’s Objection to
Confirmation of Debtor’s Amended Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy Code [ECF No.
1240] in light of the Court’s comments at the September 24, 2019 hearing. The amended Objection
has also been revised to comply with the General Order Setting Page Limits for Documents Filed in the Case.
[ECF No. 1248]. A blackline version reflecting the amendments is attached hereto as Exhibit B.


    AMERICAS 101208647
                      Case 18-19441-EPK         Doc 1327      Filed 10/07/19     Page 2 of 38



             2.         Confirmation of the Plan is entirely premature because the Debtor currently has no

funds to make distributions under the Plan. The primary source of funds is the Sale Proceeds (defined

below) from the sale of the Debtor’s property to LR U.S. Hotels Holdings LLC (“LR”). Those Sale

Proceeds are currently held in escrow pursuant to a Post-Closing Agreement (defined below) between

the Debtor and LR and will be released only if the Debtor prevails in the Sale Appeal (defined below).

But, the Eleventh Circuit has scheduled oral argument in the Sale Appeal for November 21, 2019,

thus rendering the earliest distribution date as months away (if the Debtor prevails in the Sale Appeal

at all).

             3.         The Plan also should not be confirmed because, among other things, the Plan is not

feasible under section 1129 of title 11 of the United States Code (the “Bankruptcy Code”). Should

the Debtor lose in the Estimation Appeal (defined below), KK-PB’s Mortgage Claim (defined below)

may be reinstated as either a disputed or an allowed secured claim against the Debtor. However, the

Plan does not provide for this contingency and—if the contingency occurs—cannot be consummated

without material modifications.

             4.         Accordingly, for the reasons that follow, confirmation of the Plan must be denied.

                                                 BACKGROUND
           I.        The Estimation Order and Subsequent Appeal

             5.         In October 2018, this Court approved formal bid procedures for a public auction of

the property, with third party RREF II Palm House, LLC to act as the stalking horse bidder with a

bid of $32 million plus certain assumed liabilities. [ECF No. 154].

                6.      In August 2013, in connection with the sale of the equity interest in the Debtor to

Palm House LLC for $36 million, KK-PB extended seller financing, with the Debtor (a party to the

sale transaction) granting a note and a mortgage to KK-PB, Claim No. 70-3 (the “Mortgage Claim”).




 AMERICAS 101208647                                       2
                 Case 18-19441-EPK           Doc 1327      Filed 10/07/19    Page 3 of 38



          7.          On February 26, 2019, following an evidentiary hearing, this Court entered an order

(the “Estimation Order”) estimating KK-PB’s Mortgage Claim at $0 for all purposes in this Chapter

11 Case. [ECF No. 603].

          8.          KK-PB timely appealed the Estimation Order (the “Estimation Appeal”). The

Estimation Appeal has been fully briefed and is pending before the District Court. See KK-PB Fin.,

LLC v. 160 Royal Palm, LLC (In re 160 Royal Palm, LLC), Case No. 9:19-cv-80342-RLR (S.D. Fla.)

[D. Ct. ECF Nos. 23, 27, 31]. Also pending before the District Court is a motion to stay the

Estimation Order pending appeal. [D. Ct. ECF No. 36].

      II.       The Sale Orders and Appeal

          9.          KK-PB timely appealed (the “Sale Appeal”) this Court’s order approving the private

sale procedures and the final order approving the private sale (collectively, the “Sale Orders”) of the

property to LR. Following affirmance by the District Court, the Sale Appeal has been fully briefed

and is pending before the Eleventh Circuit. KK-PB Fin., LLC v. 160 Royal Palm, LLC (In re 160

Royal Palm, LLC), Case No. 19-11402 (11th Cir. reply filed July 11, 2019).

          10.         On May 15, 2019, over two months after this Court’s approval, the Debtor and LR

purported to “close” the sale as approved by the Sale Orders and in accord with the LR purchase

agreement. Subsequently, however, the Debtor disclosed that in connection with the purported

“closing,” it had entered into a post-closing agreement with LR (the “Post-Closing Agreement”). The

Post-Closing Agreement materially modifies and adds conditions to the LR purchase agreement, the

only purchase agreement approved by this Court, and thus is a material, unauthorized amendment to

the LR purchase agreement. While $39,379,500 in sale proceeds (the “Sale Proceeds”) are tied up in

escrow with the title company, the Post-Closing Agreement allows the Debtor up to one year to obtain

a final order affirming the sale-related orders. Post-Closing Agreement § 4.a. If that condition is not

met, there is no closing, and the agreement mandates that the escrow agent refund the purchase price



 AMERICAS 101208647                                    3
                   Case 18-19441-EPK         Doc 1327      Filed 10/07/19    Page 4 of 38



to LR and revert the deed back to the Debtor. Post-Closing Agreement § 4.a.ii. In fact, the papers

necessary to unwind the transaction have already been executed and are being held by the title

company. Post-Closing Agreement § 3.d. Thus, if the Sale Orders are reversed, the purported

“closing” evaporates. Post-Closing Agreement § 4.a.ii. Based on the purported “closing”, the Debtor

moved to dismiss the Sale Appeal as statutorily moot, to which KK-PB responded. On August 6,

2019, the Eleventh Circuit issued an order carrying the substance of the motion to dismiss with the

merits of the appeal. See Order (Aug. 6, 2019) (attached hereto as Exhibit A). Thus the motion to

dismiss remains pending before the Eleventh Circuit. Oral argument in the appeal has been scheduled

for November 21, 2019.

    III.          Approval of the Disclosure Statement

            11.       On June 27, 2019, the Debtor filed its proposed Plan and disclosure statement.

Following objections by KK-PB, and significant modifications by the Debtor, the amended Disclosure

Statement [ECF No. 969] was approved by this Court on August 5, 2019.                   [ECF No. 975].

Subsequently, the Debtor solicited votes for its Plan.

                                                OBJECTION
       I.         The Plan Should Not Be Confirmed Because It Is Infeasible.

            12.       Section 1129(a)(11) of the Bankruptcy Code imposes a “feasibility” requirement onto

chapter 11 plans. The Debtor’s Plan assumes the Debtor winning the Estimation Appeal and the Sale

Appeal—all with no contingencies built into the Plan.

                          The Plan Is Infeasible While the Estimation Appeal Is Pending.

            13.       Here, the Plan is predicated on an assumption that the Debtor will prevail in the

Estimation Appeal and that KK-PB’s Mortgage Claim will not be reinstated. If, however, KK-PB’s

Mortgage Claim is subsequently allowed after appeal, then as a secured claim, the Mortgage Claim

must be included in a class and be paid in full from the Sale Proceeds. 11 U.S.C. § 1123(a). The Plan



 AMERICAS 101208647                                    4
                 Case 18-19441-EPK           Doc 1327      Filed 10/07/19     Page 5 of 38



currently does not classify the Mortgage Claim in any class; specifically, KK-PB’s Mortgage Claim is

excluded from the definition of “Trade Creditor Secured Claim”. Plan § 1.61. So the Plan must be

materially modified to account for the classification of the Mortgage Claim and distributions to other

creditors. Also, because the amount of the Mortgage Claim constitutes effectively all of the Sale

Proceeds and the Debtor would have to reserve for the Mortgage Claim in the Disputed Claim Fund

if reinstated and remanded for further proceedings after appeal, see Disclosure Statement 29, the

Debtor may be left administratively insolvent as a result of the reinstatement of the Mortgage Claim.

Accordingly, this Court should deny confirmation of the Plan because it assumes the Debtor

succeeding in the Estimation Appeal without any contingency if KK-PB prevails on appeal.

          14.         Alternatively, this Court should follow In re Demarco and defer confirmation of the

Plan until after the Estimation Appeal concludes. 258 B.R. 30, 36 (Bankr. M.D. Fla. 2000). In

Demarco, the Bankruptcy Court for the Middle District of Florida was faced with a chapter 13 plan

and the issue of whether to “consider confirmation of the Debtor’s . . . [p]lan, in view of the appeal

of the Order disallowing the IRS’s secured claim that is currently pending in the United States District

Court.” Id. The court ultimately decided to “defer such consideration pending resolution of the

appeal,” because “confirmation of the Debtor’s . . . plan may have the effect of depriving the IRS of

‘effective judicial relief’ in the event that the IRS prevails on its appeal.” Id. The plan had “expressly

provide[d] that the IRS will not receive any distribution on its tax lien, and that the lien will be released

upon confirmation,” and that “the property subject to the IRS’s lien may be vested . . . free and clear

of the lien.” Id. As a result, “the IRS would have no effective remedy in the event that the District

Court allowed its secured claim on appeal.” Id.

          15.         Similarly here, KK-PB’s secured Mortgage Claim was estimated at $0, which ruling

KK-PB has appealed to the District Court. The property has purportedly been sold and so to the

extent KK-PB’s lien survives, it has attached to the Sale Proceeds. But, the Debtor’s Plan has made


 AMERICAS 101208647                                    5
                 Case 18-19441-EPK            Doc 1327      Filed 10/07/19      Page 6 of 38



clear that it makes no provision for distribution to KK-PB and, as a result, even if KK-PB prevails on

appeal of the Estimation Order, KK-PB could be left with no effective remedy if all distributions have

been made under the Plan. This Court previously recognized this in its order denying KK-PB’s

motion to stay the Estimation Order pending the appeal. [ECF 1056, at 9 (“If all of the proceeds

from the sale of the hotel are distributed to other creditors, KK-PB would have no way to recover

from the bankruptcy estate if it is successful on its appeal from the Estimation Order (and is also able

to defeat the objections to its claim).”)].

          16.         Accordingly, the Court should defer confirmation of the Debtor’s Plan until after the

Estimation Appeal has concluded.

                          The Plan Is Infeasible While the Sale Appeal Is Pending.

          17.         The Debtor’s Plan is also not feasible under section 1129(a)(11) of the Bankruptcy

Code because it is predicated on the Debtor prevailing in the Sale Appeal. The Plan’s primary source

of funding comes from the Sale Proceeds which are being held in escrow pending the outcome of the

Sale Appeal. Plan § 7.4. Should the Debtor lose in the Sale Appeal, title in the property will revert

back to the Debtor, and the Sale Proceeds will be released back to LR. Post-Closing Agreement

§ 4.a.ii. As noted above, the Eleventh Circuit has carried the Debtor’s motion to dismiss with the

merits, and oral argument has been scheduled for November 21, 2019. Thus, any decision in the Sale

Appeal—let alone the Debtor prevailing—would not occur until at least December 2019 or early next

year, leaving the Debtor with no Sale Proceeds to fund the Plan until that time.

          18.         It is also inappropriate to confirm a Plan when the earliest possible distribution will

not occur for several months. Indeed, courts have denied confirmation of plans with effective dates,

which is generally when distributions can begin, months into the future. See In re Potomac Iron

Works, Inc., 217 B.R. 170, 174-75 (Bankr. D. Md. 1997) (denying confirmation of a plan with an

effective date one year in the future designed solely to buy extra time for the debtor to collect account



 AMERICAS 101208647                                     6
                   Case 18-19441-EPK          Doc 1327      Filed 10/07/19       Page 7 of 38



receivables to make plan distributions). Similarly here, distributions under the Plan will not occur until

the Debtor receives the Sale Proceeds, which as discussed above will likely not occur until December

2019 or early next year.

            19.       The Debtor tries to move up the effective date of the Plan by not conditioning the

effective date on receipt of the Sale Proceeds. Plan § 9.1. Allowing the Plan to become effective

before the Sale Proceeds are released to the Debtor could lead to the absurd result of an “effective”

Plan sitting idly for months and possibly failing if the Debtor loses the Sale Appeal. With no proceeds

available for distribution within the next few months, the Plan cannot be confirmed now.

      II.         The Non-Consensual Third-Party Releases.

          20.         The Plan contains third-party releases in the form of an exculpation clause and an

injunction. Plan §§ 10.5, 10.6. The language in Section 10.6 of the Plan, deeming receipt of a

distribution to be consent, is impermissible. Conditioning a creditor’s right to a distribution on the

creditor giving up rights pursuant to third party releases violates fundamental principles of the

Bankruptcy Code. See In re Zenith Elecs. Corp., 241 B.R. 92, 111 (Bankr. D. Del. 1999) (“[T]he Plan

. . . releases all claims against [a third party] of creditors . . . who are to receive a distribution under the

Plan. . . . [T]his is not appropriate. . . . [A third party release] cannot be accomplished without the

affirmative agreement of the creditor affected.”); In re Conseco, Inc., 301 B.R. 525, 528 (Bankr. N.D.

Ill. 2003) (noting that “under these circumstances, a creditor’s mere acceptance of a distribution under

the plan cannot be construed as a voluntary consent to the release.”).

                                       RESERVATION OF RIGHTS
            21.       This Objection is submitted without prejudice to, and with a full express reservation

of, KK-PB’s rights to supplement and amend this Objection and to introduce evidence at any hearing

relating to this Objection, and to further object to the Plan on any and all grounds. Moreover, KK-

PB reserves its right to invoke each issue, fact, legal basis, and matter identified in the Objection as a



 AMERICAS 101208647                                     7
                 Case 18-19441-EPK           Doc 1327      Filed 10/07/19     Page 8 of 38



basis for denying confirmation of the Plan pursuant to any applicable provision of the Bankruptcy

Code, regardless of the particular subsection of this Objection in which the issue is raised.

                                               CONCLUSION
          22.         For the foregoing reasons, the Court should deny or defer ruling on confirmation of

the Plan at this time.

 Dated: October 7, 2019                              WHITE & CASE LLP
 Miami, Florida

                                                By: /s/ John K. Cunningham
                                                    John K. Cunningham
                                                    Florida Bar No. 542490
                                                    James N. Robinson
                                                    Florida Bar No. 608858
                                                    Fan B. He
                                                    Florida Bar No. 0095597
                                                    Southeast Financial Center, Suite 4900
                                                    200 South Biscayne Boulevard
                                                    Miami, Florida 33131-2352
                                                    Telephone: (305) 371-2700
                                                    Facsimile: (305) 358-5744

                                                     Counsel for KK-PB Financial, LLC




 AMERICAS 101208647                                    8
                 Case 18-19441-EPK      Doc 1327       Filed 10/07/19    Page 9 of 38



                                ATTORNEY CERTIFICATION

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for

the Southern District of Florida and I am in compliance with the additional qualifications to practice

in this Court set forth in Local Rule 2090-1(A).



                                           By: /s/ John K. Cunningham
                                               John K. Cunningham




 AMERICAS 101208647                                9
                Case 18-19441-EPK      Doc 1327      Filed 10/07/19     Page 10 of 38



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this day, the foregoing document was electronically filed with

the Clerk of the Court using CM/ECF. I further certify that the foregoing document is being served

this day on all parties via transmission of Notices of Electronic Filing generated by CM/ECF.




                                           By: /s/ John K. Cunningham
                                               John K. Cunningham




 AMERICAS 101208647                             10
Case 18-19441-EPK   Doc 1327   Filed 10/07/19   Page 11 of 38




            EXHIBIT A
                 Case 18-19441-EPK    Doc 1327 Filed 10/07/19 Page 12 of 38
                    Case: 19-11402    Date Filed:
                                            (1 of 3)
                                                  08/06/2019 Page: 1 of 1


                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT
                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, N.W.
                                           Atlanta, Georgia 30303

David J. Smith                                                                     For rules and forms visit
Clerk of Court                                                                     www.ca11.uscourts.gov


                                         August 06, 2019

MEMORANDUM TO COUNSEL OR PARTIES

Appeal Number: 19-11402-HH
Case Style: KK-PB Financial, LLC v. 160 Royal Palm, LLC
District Court Docket No: 9:19-cv-80351-RLR
Secondary Case Number: 18-19441-bkc-EPK

This Court requires all counsel to file documents electronically using the Electronic Case
Files ("ECF") system, unless exempted for good cause.

The enclosed order has been ENTERED.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Christopher Bergquist, HH/bmc
Phone #: 404-335-6169

                                                                     MOT-2 Notice of Court Action
            Case 18-19441-EPK        Doc 1327 Filed 10/07/19 Page 13 of 38
               Case: 19-11402        Date Filed:
                                           (2 of 3)
                                                 08/06/2019 Page: 1 of 2


                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                 ________________________

                                     No. 19-11402-GG
                                 ________________________

In re: 160 ROYAL PALM, LLC,

                                                                                         Debtor.
________________________________________________________

KK-PB FINANCIAL, LLC,

                                                                             Plaintiff-Appellant,

                                             versus

160 ROYAL PALM, LLC,

                                                                            Defendant-Appellee.
                                 ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

Before: MARTIN and GRANT, Circuit Judges.

BY THE COURT:

        160 Royal Palm, LLC’s (“Royal Palm”) motion to dismiss this appeal “on grounds of

statutory mootness, for lack of subject matter jurisdiction, and for lack of standing” is CARRIED

WITH THE CASE, and its alternative request to expedite this appeal is DENIED AS MOOT

because the parties’ briefs have now been filed. Relatedly, KK-PB Financial LLC’s (“KK-PB”)

motion for leave to file a limited sur-reply in response to the motion to dismiss is also CARRIED

WITH THE CASE.
            Case 18-19441-EPK         Doc 1327 Filed 10/07/19 Page 14 of 38
               Case: 19-11402         Date Filed:
                                            (3 of 3)
                                                  08/06/2019 Page: 2 of 2


       KK-PB’s motion to “relinquish jurisdiction to allow limited discovery” is DENIED as

unnecessary. KK-PB has already responded to Royal Palm’s motion to dismiss, contends that

documents filed during the course of this appeal show that the motion to dismiss should be

denied, and does not identify what additional discovery it would seek in the bankruptcy court.

Nevertheless, to the extent Royal Palm’s response to the motion to relinquish jurisdiction can be

construed as a motion for sanctions, the motion is DENIED. Though we find no reason for

additional discovery now, KK-PB’s motion was not, at the time of its filing, so clearly meritless

or improper as to warrant sanctions. See 11th Cir. R. 27-4.




                                                2
Case 18-19441-EPK   Doc 1327   Filed 10/07/19   Page 15 of 38




            EXHIBIT B
                    Case 18-19441-EPK           Doc 1327        Filed 10/07/19        Page 16 of 38



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF FLORIDA
                                        WEST PALM BEACH DIVISION



    In re 160 Royal Palm, LLC,                                          Chapter 11 Case
                                                                        Case No. 18-19441-EPK
               Debtor.


                AMENDED KK-PB FINANCIAL, LLC’S OBJECTION TO
           CONFIRMATION OF DEBTOR’S AMENDED PLAN OF LIQUIDATION
              PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

             KK-PB Financial, LLC (“KK-PB”), by and through its undersigned counsel, files this

amended objection (the “Objection”)1 to confirmation of the Debtor’s Amended Plan of Liquidation

Pursuant to Chapter 11 of the Bankruptcy Code [ECF No. 968] (the “Plan”),1 in the above-captioned

chapter 11 case (the “Chapter 11 Case”) of 160 Royal Palm, LLC (the “Debtor”), and in support

thereof states as follows:

                                         PRELIMINARY STATEMENT

             1.         Why would the Debtor waste limited estate resources now to push confirmation of a

Plan that: (a) is predicated on the Debtor winning not one but two appealsan appeal still up in the

air that will determine if the Plan can be funded and if the Debtor’s largest secured claim will be

reinstated; (b) contains no contingencies if the Debtor loses on either one or both of the

appealssuch appeal; and (c) relies on funds to make Plan distributions that will not be available for

months, if ever; and (d) provides blanket exculpation for the Debtor’s manager and counsel for


1
        The amended Objection amends and supersedes KK-PB Financial, LLC’s Objection to
Confirmation of Debtor’s Amended Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy Code [ECF
No. 1240] in light of the Court’s comments at the September 24, 2019 hearing. The amended
Objection has also been revised to comply with the General Order Setting Page Limits for Documents Filed
in the Case. [ECF No. 1248]. A blackline version reflecting the amendments is attached hereto as
Exhibit B.
1
             Capitalized terms used herein but not otherwise defined have the meaning ascribed to them in the Plan.


    AMERICAS 98757854101208647
                Case 18-19441-EPK           Doc 1327       Filed 10/07/19    Page 17 of 38




their future post-confirmation acts?.          There is no valid bankruptcy purpose.      The Debtor’s

insistence on jamming through a chapter 11 liquidating plan now to make distributions to its

creditors—when it admittedly has absolutely nothing to distribute at this time—is nothing more

than camouflage for the following ulterior objectives: (a) facilitating payment of fees to the

Debtor’s sole manager and his brother, as well as to the Debtor’s Boca Raton, Florida

bankruptcy counsel (who is seeking an unconscionable and almost $16 million contingency fee

in a liquidating chapter 11 case for a single asset real estate case of less than $40 million of

potential distributable value to creditors); (b) making distributions to EB-5 claimants—who are

not creditors of the Debtor; and (c) admittedly trying to moot KK-PB’s pending appeal before

the United States District Court of the Estimation Order (defined below) [ECF 989, at 18 n.10]

(“If the Debtor substantially consummated the Plan, it would seek dismissal of the Estimation

Appeal on mootness grounds.”).inappropriate.

          2.          Confirmation of the Plan is entirely premature because the Debtor currently has no

funds to make distributions under the Plan. The primary source of funds is the Sale Proceeds

(defined below) from the sale of the Debtor’s Hotelproperty to LR (both defined belowU.S. Hotels

Holdings LLC (“LR”). Those Sale Proceeds are currently held in escrow pursuant to a Post-Closing

Agreement (defined below) between the Debtor and LR and will be released only if the Debtor

prevails in the Sale Appeal (defined below). But, the Eleventh Circuit has scheduled oral argument

in the Sale Appeal for the week of November 1821, 2019, thus rendering the earliest distribution

date as many months away (if the Debtor prevails in the Sale Appeal at all).

          3.          The Plan also should not be confirmed because, among other things, the Plan is not

feasible under section 1129 of title 11 of the United States Code (the “Bankruptcy Code”). Should

the Debtor lose in the Estimation Appeal (defined below), KK-PB’s Mortgage Claim (defined



 AMERICAS 101208647                                    2
                Case 18-19441-EPK            Doc 1327       Filed 10/07/19    Page 18 of 38



below) may be reinstated as either a disputed or an allowed secured claim against the Debtor.

However, the Plan does not provide for this contingency and—if the contingency occurs—cannot

be consummated without material modifications.

          4. Moreover, the Plan contains improper nonconsensual third-party releases for the

benefit of Cary Glickstein, the Liquidating Trustee, and their professionals. There is no evidence

that such nonconsensual third-party releases are either necessary to the Debtor’s liquidating

Plan, nor that they sufficiently satisfy the Dow Corning factors. To the extent that any third-

party release is appropriate—which it is not—the Plan releases must be modified to limit

themselves to pre-confirmation activity and must provide a sufficient carveout to protect KK-

PB’s interests in the event it prevails in one or both of the appeals.

          4.          5. Accordingly, for the reasons that follow, confirmation of the Plan must be denied.

                                               BACKGROUND
          I. Filing for Bankruptcy

          6. On August 2, 2018, the Debtor filed a voluntary petition for relief under chapter 11 of

the Bankruptcy Code, and has continued to manage its business as a debtor in possession under

sections 1107(a) and 1108 of the Bankruptcy Code.

          7. The Debtor’s principal asset is a partially-constructed hotel/condominium located at

160 Royal Palm Way, Palm Beach, Florida 33480 (the “Hotel”). Disclosure Statement 3. The

Debtor has acknowledged that the purpose of its Chapter 11 Case is to liquidate the Hotel, its

only significant asset, and make a distribution to creditors. [ECF No. 14 ¶ 5].




 AMERICAS 101208647                                     3
                 Case 18-19441-EPK           Doc 1327       Filed 10/07/19     Page 19 of 38




       I.        II. The Estimation Order and Subsequent Appeal

            5.        8. In October 2018, this Court approved formal bid procedures for a public auction

of the Hotelproperty, with third party RREF II Palm House, LLC to act as the stalking horse bidder

with a bid of $32 million plus certain assumed liabilities. [ECF No. 154].

            6.        9. In August 2013, in connection with the sale of the equity interest in the Debtor to

Palm House LLC for $36 million, KK-PB extended seller financing, with the Debtor (a party to the

sale transaction) granting a note and a mortgage to KK-PB. The note and mortgage form the basis

for KK-PB’s, Claim No. 70-3 (the “Mortgage Claim”). The Debtor later objected to KK-PB’s

Mortgage Claim. [ECF No. 178].

            10. However, because the Hotel was encumbered by KK-PB’s mortgage, the most likely

result of a sale would either be: (a) that KK-PB could credit bid its Mortgage Claim and obtain

the Hotel with little or no cash; or (b) that the sale proceeds from a third-party purchaser would

go almost entirely to satisfy the Mortgage Claim.

            11. Accordingly, the Debtor would only be able to sell the Hotel and distribute proceeds

to creditors other than KK-PB if it: (a) prevented KK-PB from winning the auction with a credit

bid; or (b) prevented the proceeds from flowing to KK-PB’s mortgage.

            12. In pursuit of the former, the Debtor filed a motion to limit KK-PB’s credit bid under

section 363(k) of the Bankruptcy Code, which provides that a bankruptcy court can limit credit

bidding “for cause.” [ECF No. 103].

            13. In response to the Credit Bid Motion, KK-PB filed its own motion under sections

363(k) and 502(c) of the Bankruptcy Code. [ECF No. 133]. In the Estimation Motion, KK-PB

requested estimation of its Mortgage Claim for the limited purpose of credit bidding. Id. at 1.




 AMERICAS 101208647                                     4
                Case 18-19441-EPK           Doc 1327      Filed 10/07/19    Page 20 of 38




          7.          14. On February 26, 2019, following an evidentiary hearing, this Court entered an

order (the “Estimation Order”) estimating KK-PB’s Mortgage Claim at $0 for all purposes in this

Chapter 11 Case. [ECF No. 603].

          8.          15. KK-PB timely appealed the Estimation Order (the “Estimation Appeal”). The

Estimation Appeal has been fully briefed and is pending before the District Court. See KK-PB Fin.,

LLC v. 160 Royal Palm, LLC (In re 160 Royal Palm, LLC), Case No. 9:19-cv-80342-RLR (S.D. Fla.)

[D. Ct. ECF Nos. 23, 27, 31]. Also pending before the District Court is a motion to stay the

Estimation Order pending appeal. [D. Ct. ECF No. 36].

      II.      III. The Sale OrderOrders and Appeal

          16. On the same day that the Estimation Order was entered, the Debtor withdrew the

public auction bid procedures and sought to conduct an expedited, private sale of the Hotel to LR

U.S. Hotels Holdings LLC (“LR”), at a price of $39.6 million plus assumed liabilities. [ECF No.

604]. The Court approved the private sale procedures and set a final sale hearing for March 8,

2019. [ECF No. 619].

          17. At the final sale hearing, KK-PB presented an all-cash offer to purchase the Hotel,

with title to vest in its designee. E.g., 3/8/2019 Hr’g Tr. 8-15, 79-82. Payment was to be held in

escrow pending closing of the sale. Id. at 79. Nonetheless, the Debtor rejected KK-PB’s offer

and the Court approved the sale of the Hotel to LR. [ECF No. 651].

          9.          18. KK-PB timely appealed (the “Sale Appeal”) thethis Court’s order approving the

private sale procedures and the final order approving the private sale (collectively, the “Sale

Orders”) of the Hotelproperty to LR. TheFollowing affirmance by the District Court, the Sale

Appeal has been fully briefed and is pending before the Eleventh Circuit. KK-PB Fin., LLC v. 160




 AMERICAS 101208647                                   5
                Case 18-19441-EPK           Doc 1327      Filed 10/07/19   Page 21 of 38



Royal Palm, LLC (In re 160 Royal Palm, LLC), Case No. 19-11402 (11th Cir. reply filed July 11,

2019).

          10.         19. On May 15, 2019, over two months after this Court’s approval, the Debtor and

LR purported to “close” the sale as approved by the Sale Orders and in accord with the LR

purchase agreement. Subsequently, however, the Debtor disclosed that in connection with the

purported “closing,” it had entered into a post-closing agreement with LR (the “Post-Closing

Agreement”). The Post-Closing Agreement materially modifies and adds conditions to the LR

purchase agreement, the only purchase agreement approved by this Court, and thus is a material,

unauthorized amendment to the LR purchase agreement. While $39,379,500 in sale proceeds (the

“Sale Proceeds”) are tied up in escrow with the title company, the Post-Closing Agreement allows

the Debtor up to one year to obtain a final order affirming the sale-related orders. Post-Closing

Agreement § 4.a. If that condition is not met, there is no closing, and the agreement mandates that

the escrow agent refund the purchase price to LR and revert the deed back to the Debtor. Post-

Closing Agreement § 4.a.ii. In fact, the papers necessary to unwind the transaction have already

been executed and are being held by the title company. Post-Closing Agreement § 3.d. Thus, if the

Sale Order isOrders are reversed, the purported “closing” evaporates. Post-Closing Agreement §

4.a.ii. Based on the purported “closing”, the Debtor moved to dismiss the Sale Appeal as statutorily

moot, to which KK-PB responded. On August 6, 2019, the Eleventh Circuit issued an order

carrying the substance of the motion to dismiss with the merits of the appeal. See Order (Aug. 6,

2019) (attached hereto as Exhibit A). Thus the motion to dismiss remains pending before the

Eleventh Circuit. Oral argument in the appeal has been scheduled for the week of November 1821,

2019.




 AMERICAS 101208647                                   6
                 Case 18-19441-EPK           Doc 1327      Filed 10/07/19    Page 22 of 38




     III.       IV. Approval of the Disclosure Statement

          11.         20. On June 27, 2019, the Debtor filed its proposed Plan and disclosure statement.

Following objections by KK-PB, and significant modifications by the Debtor, the amended

disclosure statementDisclosure Statement [ECF No. 969] was approved by this Court on August 5,

2019. [ECF No. 975]. Subsequently, the Debtor solicited votes for its Plan.

          21. The liquidating Plan essentially “contemplates a distribution of the proceeds of the

sale of the Debtor’s assets and other assets in accordance with the priorities mandated by the

Bankruptcy Code, and that such assets be transferred to a Liquidating Trust and administered,

liquidated, and distributed by the Liquidating Trustee to the Liquidating Trust Beneficiaries in

accordance with the Liquidating Trust Agreement.” Plan 1.

          22. However, as of the date of this Objection, the Debtor has virtually no assets on hand

for distribution. [ECF No. 1155, at 2] (Debtor’s monthly operating report showing that Debtor

had approximately $41,000 on hand as of July 31, 2019). Instead, as noted above, the Sale

Proceeds from the sale—which allegedly closed four months ago—continue to be held in

escrow.         While the Plan does contemplate certain additional proceeds from the Debtor’s

litigation claims to be brought against third-parties, see Plan § 1.35 (“Litigation Claims

Proceeds”), such recoveries have not yet occurred and are not certain to ever occur.

                                                OBJECTION
          I. The Plan Should Not Be Confirmed Because It Is Infeasible.

          12.         23. Section 1129(a)(11) of the Bankruptcy Code imposes a “feasibility” requirement

onto chapter 11 plans. “The purpose of this so-called feasibility requirement is to ‘prevent

confirmation of visionary schemes which promise creditors and equity security holders more

under a proposed plan than the debtor can possibly attain after confirmation.’” In re Calvanese,




 AMERICAS 101208647                                    7
                Case 18-19441-EPK          Doc 1327      Filed 10/07/19    Page 23 of 38




169 B.R. 104, 107 (Bankr. E.D. Pa. 1994) (quoting 5 Collier on Bankruptcy ¶ 1129.02[11], at

1129-59 (15th ed. 1993)) (denying confirmation). Courts have also applied the feasibility

requirement to chapter 11 plans of liquidation, though “the feasibility analysis under such plans

will vary somewhat from that used in ‘true’ reorganizations.” In re Wood, Case No. 89-0111,

Civil Action No. 90-0042-C, 1991 U.S. Dist. LEXIS 20083, at *9 (W.D. Va. Nov. 11, 1991)

(holding liquidating plan was feasible). Accordingly, the focus of the analysis is whether the

liquidation and distribution itself, as proposed in the plan, is feasible. In re Yates Dev., Inc., 258

B.R. 36, 42-44 (Bankr. M.D. Fla. 2000) (holding liquidating plan was not feasible where plan

could not be effectuated absent a future, favorable appellate ruling); see also In re Louden, 69

B.R. 723, 725 (Bankr. E.D. Mo. 1987) (“[The] liquidating plan is not feasible because it is

predicated on an unrealistically high valuation of the real estate . . . .”).

          24. The Debtor’s Plan is predicated onassumes the Debtor winning the Estimation Appeal

to eliminate KK-PB’s Mortgage Claim and the Sale Appeal to receive the Sale Proceeds to fund

the Plan—all with no contingencies built into to the Plan. With both appeals pending and far from

certain victory for the Debtor, the Plan is infeasible and premature. Should the Debtor fail to

prevail in either the Estimation Appeal or the Sale Appeal, or both, the Plan would have to be

abandoned or materially modified, which would require restarting the confirmation process. The

Debtor is unnecessarily incurring administrative expenses for the Debtor’s estate and wasting the

Court’s and the creditors’ time and resources to accomplish little more than hurry up to confirm

a Plan that will collect dust for months and may ultimately be thrown into the trash.

                      A. The Plan Is Infeasible While the Estimation Appeal Is Pending.

                            i. The Plan Is Infeasible Where It Is Predicated on the Debtor Prevailing
                                    in the Estimation Appeal.




 AMERICAS 101208647                                  8
                   Case 18-19441-EPK            Doc 1327         Filed 10/07/19       Page 24 of 38




             25. The Plan is predicated on the Debtor prevailing on the Estimation Appeal and thus

should not be confirmed while the Estimation Appeal is pending. The decision in In re Yates

Development, Inc. is analogous and should be followed. In Yates, the court denied confirmation

of a chapter 11 liquidating2 plan as (among other reasons) infeasible because it was contingent

on the debtor prevailing on a pending appeal. In re Yates, 258 B.R. at 44. In that case, the

debtor filed an adversary proceeding against a creditor to determine that the creditor’s claim did

not include a $5,000.00 per day accruing amount. Id. at 39. The bankruptcy court ruled against

the debtor, and the debtor appealed. Id. Thereafter, the debtor sought confirmation of a

liquidating plan which was “contingent upon an appellate court ruling” that the $5,000.00 per

day accruing amount “is not enforceable.” Id. at 41; see also id. (“[T]he effective date of the

plan would occur when an appellate court issues a ruling that the $5,000.00 per day increase in

the purchase price is not enforceable.”). The court denied confirmation on, inter alia, the ground

that the plan was infeasible because the “only circumstance under which the plan can be

effectuated is a future appellate ruling that the $5,000.00 per day increase is not enforceable.”

Id. at 44. Other courts have similarly held that a feasibility analysis requires consideration of

pending litigation or appeals against the debtor. In re Pizza of Haw., Inc., 761 F.2d 1374, 1382

(9th Cir. 1985) (“[T]he bankruptcy court’s finding of feasibility was clearly erroneous because

the plan failed to provide for the possibility that [a creditor] would recover a large judgment in

the civil case.”).

             13.         26. Similarly hereHere, the Plan is predicated on an assumption that the Debtor will

prevail in the Estimation Appeal and that KK-PB’s Mortgage Claim will not be reinstated. If,

however, KK-PB’s Mortgage Claim wasis subsequently allowed after appeal, then as a secured


2
             7 Collier on Bankruptcy ¶ 1129.02[11] & n.200 (16th ed. 2019) (describing Yates as a liquidating plan).


    AMERICAS 101208647                                       9
                Case 18-19441-EPK            Doc 1327       Filed 10/07/19   Page 25 of 38



claim, the Mortgage Claim must be included in a class and be paid in full from the Sale Proceeds. 11

U.S.C. § 1123(a). The Plan currently does not classify the Mortgage Claim in any class,; specifically,

KK-PB’s Mortgage Claim is excluded from the definition of “Trade Creditor Secured Claim”. Plan

§ 1.61. So the Plan must be materially modified to account for the classification of the Mortgage

Claim and distributions to other creditors. Also, because the amount of the Mortgage Claim

constitutes effectively all of the Sale Proceeds and the Debtor haswould have to reserve for the

Mortgage Claim in the Disputed Claim Fund if reinstated and remanded for further proceedings

after appeal, see Disclosure Statement 29, the Debtor may be left administratively insolvent as a

result of the reinstatement of the Mortgage Claim. Accordingly, like the Yates court, this Court

should deny confirmation of the Plan because it is predicated onassumes the Debtor succeeding in

the Estimation Appeal without any contingency if KK-PB prevails on appeal.

                             ii. The Court Should Defer Plan Confirmation Until After the Estimation
                                     Appeal.

          14.         27. Alternatively, this Court should follow In re Demarco and defer confirmation of

the Plan until after the Estimation Appeal concludes. 258 B.R. 30, 36 (Bankr. M.D. Fla. 2000). In

Demarco, the Bankruptcy Court for the Middle District of Florida was faced with a chapter 13 plan

and the issue of whether to “consider confirmation of the Debtor’s . . . [p]lan, in view of the appeal

of the Order disallowing the IRS’s secured claim that is currently pending in the United States

District Court.” Id. The court ultimately decided to “defer such consideration pending resolution

of the appeal,” because “confirmation of the Debtor’s . . . plan may have the effect of depriving the

IRS of ‘effective judicial relief’ in the event that the IRS prevails on its appeal.” Id. The plan had

“expressly provide[d] that the IRS will not receive any distribution on its tax lien, and that the lien

will be released upon confirmation,” and that “the property subject to the IRS’s lien may be vested .




 AMERICAS 101208647                                    10
                Case 18-19441-EPK           Doc 1327       Filed 10/07/19   Page 26 of 38



. . free and clear of the lien.” Id. As a result, “the IRS would have no effective remedy in the event

that the District Court allowed its secured claim on appeal.” Id.

          15.         28. Similarly here, KK-PB’s secured Mortgage Claim was estimated at $0, which

ruling KK-PB has appealed to the District Court. The Hotelproperty has purportedly been sold and

so to the extent KK-PB’s lien survives, it has attached to the Sale Proceeds. But, the Debtor’s Plan

has made clear that it makes no provision for distribution to KK-PB and, as a result, even if KK-PB

prevails on appeal of the Estimation Order, KK-PB could be left with no effective remedy if all

distributions have been made under the Plan. This Court previously recognized this in its order

denying KK-PB’s motion to stay the Estimation Order pending the appeal. [ECF 1056, at 9 (“If all

of the proceeds from the sale of the [H]otelhotel are distributed to other creditors, KK-PB would

have no way to recover from the bankruptcy estate if it is successful on its appeal from the

Estimation Order (and is also able to defeat the objections to its claim).”)].

          16.         29. Accordingly, the Court should defer confirmation of the Debtor’s Plan until

after the Estimation Appeal has concluded.

                      B. The Plan Is Infeasible While the Sale Appeal Is Pending.

                             i. The Plan Is Infeasible Where It Is Predicated on the Debtor Prevailing
                                     in the Sale Appeal.

          17.         30. The Debtor’s Plan is also not feasible under section 1129(a)(11) of the

Bankruptcy Code because it is predicated on the Debtor prevailing in the Sale Appeal. The Plan’s

primary source of funding comes from the Sale Proceeds which are being held in escrow pending

the outcome of the Sale Appeal. Plan § 7.4. Should the Debtor lose in the Sale Appeal, title in the

Hotelproperty will revert back to the Debtor, and the Sale Proceeds will be released back to LR.

Post-Closing Agreement § 4.a.ii. As noted above, the Eleventh Circuit has carried the Debtor’s

motion to dismiss with the merits, and oral argument has been scheduled for the week of



 AMERICAS 101208647                                   11
                Case 18-19441-EPK            Doc 1327        Filed 10/07/19    Page 27 of 38




November 1821, 2019.               Thus, any decision in the Sale Appeal—let alone the Debtor

prevailing—would not occur until at least December 2019 or early next year, leaving the Debtor

with no Sale Proceeds to fund the Plan until that time.

          31. The decision in In re Holmes, illustrates how a debtor’s lack of control over a key

claim or asset renders a liquidating plan infeasible in a situation such as in this Chapter 11 Case.

Holmes v. U.S. (In re Holmes), 301 B.R. 911 (Bankr. M.D. Ga. 2003). In Holmes, the United

States as a creditor objected to the debtor’s liquidating plan as not feasible. Id. at 912-13. After

reviewing the case law, the court ruled that even with a liquidating plan the “Debtor must be able

to perform the obligations called for by his proposed Chapter 11 plan.” Id. at 915. The plan,

however, was predicated on the IRS accepting the Debtor’s offer to compromise his tax debt to

less than 6% of its original amount. Id. at 913. But because it was “uncertain whether the IRS

will so agree,” the court implicitly found that the plan was not feasible at that time. Id. at 915.

Here, there is no certainty that the Debtor will prevail on the Sale Appeal, especially after the

Eleventh Circuit already refused to decide the Debtor’s motion to dismiss independently and

instead carried it with the merits. As such, the Debtor may not be able to perform its obligations

under the Plan, and thus the Plan is infeasible.

                             ii. The Plan Should Not Be Confirmed When There Are No Imminent
                                     Distributions.

          18.         32. It is also inappropriate to confirm a Plan when the earliest possible distribution

will not occur for several months. Indeed, courts have denied confirmation of plans with effective

dates, which is generally when distributions can begin, months into the future. See In re Potomac

Iron Works, Inc., 217 B.R. 170, 171174-75 (Bankr. D. Md. 1997) (denying confirmation of a plan

with an effective date one year in the future); In re Krueger, 66 B.R. 463, 465-66 (Bankr. S.D. Fla.




 AMERICAS 101208647                                     12
                   Case 18-19441-EPK           Doc 1327       Filed 10/07/19      Page 28 of 38




1986) (denying confirmation where effective date was four months into the future, when the only

required condition was that the debtor sell and receive the proceeds to its only significant

property designed solely to buy extra time for the debtor to collect account receivables to make plan

distributions). Similarly here, distributions under the Plan will not occur until the Debtor receives

the Sale Proceeds, which as discussed above will likely not occur until December 2019 or early next

year.3

             19.         33. The Debtor tries to move up the effective date of the Plan by not conditioning

the effective date on receipt of the Sale Proceeds. Plan § 9.1. This drafting choice, however, is at

odds with the general understanding of what an effective date is: “Although the Bankruptcy

Code does not define effective date, it is generally understood to be the date upon which

distributions begin.” In re Yates Dev., Inc., 258 B.R. at 42. Allowing the Plan to become

effective before the Sale Proceeds are released to the Debtor could lead to the absurd result of an

“effective” Plan sitting idly for months and possibly failing if the Debtor loses the Sale Appeal.

With no proceeds available for distribution within the next few months, the Plan cannot be

confirmed now.

             34. With no legitimate bankruptcy purpose for ramming through the confirmation of the

Plan, the only party that benefits from the early confirmation and effective date of the Plan is the

Debtor’s manager and counsel who wish to receive approval of their fees, including an

astounding, approximately $16 million contingency fee, and to hide behind the shield of the

Plan’s exculpation provision.              E.g., Plan § 10.5 (“Exculpation of Fiduciaries and Estate

Professionals.”); Disclosure Statement 14-15. However, in the words of one court, “Chapter 11


3
         Even if the Debtor received funds from one or more of the fraudulent transfer adversary proceedings it has
filed before the Sale Proceeds are released, such funds would be likely insufficient to pay the approximately $16
million of contingency fees the Debtor’s counsel seeks and the approximately $19 million in total the Debtor
requests to set aside for all professional fees.


    AMERICAS 101208647                                   13
                   Case 18-19441-EPK            Doc 1327        Filed 10/07/19         Page 29 of 38




is not a game to be used for sport against creditors for the benefit of insiders.” In re Sal Caruso

Cheese, Inc., 107 B.R. 808, 818 (Bankr. N.D.N.Y. 1989). Accordingly, confirmation should be

denied.

         II.       The Non-Consensual Third-Party Releases Are Improper and Overly Broad.

             20.         35. The Plan contains third-party releases in the form of an exculpation clause and

an injunction.4 Plan §§ 10.5, 10.6. As described below, the exculpation clause should not be

confirmed at all. Further, as described below, for any third-party release contained within the

Plan, appropriate carveouts must be added to protect KK-PB in the event it prevails in one or

more of the pending appeals. The language in Section 10.6 of the Plan, deeming receipt of a

distribution to be consent, is impermissible. Conditioning a creditor’s right to a distribution on the

creditor giving up rights pursuant to third party releases violates fundamental principles of the

Bankruptcy Code. See In re Zenith Elecs. Corp., 241 B.R. 92, 111 (Bankr. D. Del. 1999) (“[T]he

Plan . . . releases all claims against [a third party] of creditors . . . who are to receive a distribution

under the Plan. . . . [T]his is not appropriate. . . . [A third party release] cannot be accomplished

without the affirmative agreement of the creditor affected.”); In re Conseco, Inc., 301 B.R. 525, 528

(Bankr. N.D. Ill. 2003) (noting that “under these circumstances, a creditor’s mere acceptance of a

distribution under the plan cannot be construed as a voluntary consent to the release.”).

                         A. The Exculpation Clause Cannot Be Confirmed.




4
          KK-PB does not consent to the exculpatory provisions or injunctions contained within the Plan. The
language in Section 10.6 of the Plan, deeming receipt of a distribution to be consent, is impermissible.
Conditioning a creditor’s right to a distribution on the creditor giving up rights pursuant to third party releases
violates fundamental principles of the Bankruptcy Code. In re Zenith Elecs. Corp., 241 B.R. 92, 111 (Bankr. D.
Del. 1999) (“[T]he Plan . . . releases all claims against [a third party] of creditors . . . who are to receive a
distribution under the Plan. . . . [T]his is not appropriate. . . . [A third party release] cannot be accomplished without
the affirmative agreement of the creditor affected.”); In re Conseco, Inc., 301 B.R. 525, 528 (Bankr. N.D. Ill. 2003)
(“[A] creditor’s mere acceptance of a distribution under the plan cannot be construed as a voluntary consent to the
release.”).


    AMERICAS 101208647                                     14
                Case 18-19441-EPK       Doc 1327       Filed 10/07/19     Page 30 of 38




          36. Section 10.5 of the Plan exculpates Cary Glickstein, the Liquidating Trustee, and

professionals employed by the Debtor, the Liquidating Trustee or the Liquidating Trust

(collectively, the “Exculpated Parties”), from “any liability to any person or entity, excluding the

Debtor, Liquidating Trust, and Liquidating Trustee, for any and all claims and causes of action

arising on or after the Petition Date up through the time this case is closed, involving or relating

to” the administration of the Debtor’s estate. Plan § 10.5.

          37. The Debtor has failed to produce any legal or factual support for the exculpation and

injunction provision. “[E]xculpation clauses are not per se unreasonable, although they do

require scrutiny on a case-by-case basis.” See In re Simplot, 2007 WL 2479664 at *20 (Bankr.

D. Idaho Aug. 28, 2007) (citing United Artists Theatre Co. v. Walton, 315 F.3d 217, 229 (3d Cir.

2003)). In order for releases and exculpation provisions to be approved, the Debtor must provide

support for such releases. See, e.g., Behrmann v. Nat’l Heritage Found., 663 F.3d 704, 712-13

(4th Cir. 2011) (holding that a bankruptcy court must make specific factual findings to support

release and exculpation provisions in a plan). The Eleventh Circuit has adopted the Dow

Corning factors for considering non-consensual third-party releases. SE Prop. Holdings, LLC v.

Seaside Eng’g & Surveying, Inc. (In re Seaside Eng’g & Surveying, Inc.), 780 F.3d 1070, 1079

(11th Cir. 2015) (“[W]e commend for the consideration of bankruptcy courts the factors set forth

by the Sixth Circuit in Dow Corning.”). However, “[t]he rationale for granting third-party

releases is far less compelling, if it exists at all, in a liquidation than in a reorganization.” In re

Berwick Black Cattle Co., 394 B.R. 448, 461 (Bankr. C.D. Ill. 2008) (emphasis added). The

Eleventh Circuit has advised that bankruptcy courts should “keep[] in mind that such bar orders

should be used ‘cautiously and infrequently.’” Seaside, 780 F.3d at 1079; see also 2/8/2019 Hr’g

Tr. 112:24-113:12, 123:10-16 (noting that bar orders should “be reserved for those unusual cases



 AMERICAS 101208647                               15
                   Case 18-19441-EPK            Doc 1327       Filed 10/07/19    Page 31 of 38




in which such an order is necessary for the success of the reorganization” and should be “very

closely scrutinized”).

             38. Here, both the disclosure statement and the Plan lack any evidence in support of the

exculpation. Indeed, five of the seven of the Dow Corning factors weigh against exculpation5:

                         (a) “[I]dentity of interests between the debtor and the third party, usually an
                                 indemnity relationship, such that a suit against the non-debtor is, in
                                 essence, a suit against the debtor or will deplete the assets of the estate.”
                                 Dow Corning, 280 F.3d at 658. There is no evidence of a prepetition
                                 relationship between the Debtor and the Exculpated Parties nor that a suit
                                 against the Exculpated Parties would essentially be a suit against the
                                 Debtor or would deplete the assets of the estate. See In re A.H. Robins
                                 Co., 880 F.2d 694, 701 (4th Cir. 1989) (approving plan injunction which
                                 shielded from Daikon Shield litigation the directors and officers of the
                                 reorganized debtor, which had assumed its prepetition indemnification
                                 obligations of the directors and officers).

                         (b) “The non-debtor has contributed substantial assets to the reorganization.”
                                Dow Corning, 280 F.3d at 658. The Exculpated Parties have not
                                contributed any assets to the Debtor’s liquidation.

                         (c) “The injunction is essential to reorganization . . . .” Id. There is no evidence
                                the exculpation clause is essential to the Debtor’s liquidation. To the
                                contrary, if the exculpation clause is removed from the Plan, even if no
                                person would be willing to serve as Liquidating Trustee with the
                                exculpation clause, the case can be converted to Chapter 7 for liquidation
                                by a Chapter 7 trustee. Gillman v. Cont’l Airlines (In re Cont’l Airlines),
                                203 F.3d 203, 216-17 (3d Cir. 2000) (“Even if the D&O defendants’
                                obligations . . . were indemnifiable, the fact that the reorganized [debtor]
                                might face an indemnity claim sometime in the future, in some
                                unspecified amount, does not make the release and permanent injunction
                                of Plaintiffs’ claims ‘necessary’ to ensure the success of the Continental
                                Debtors’ reorganization. . . . We conclude that granting permanent
                                injunctions to protect non-debtor parties on the basis of theoretical identity
                                of interest alone would turn bankruptcy principles on their head.”).

                         (d) “The plan provides a mechanism to pay for all, or substantially all, of the class
                                or classes affected by the injunction.” Dow Corning, 280 F.3d at 658.
                                Class 3, the general unsecured creditors, is expected to have a final

5
         The only factor in support of the exculpation is the fourth factor: “The impacted class, or classes, has
overwhelmingly voted to accept the plan.” Dow Corning, 280 F.3d at 658. The seventh factor, regarding “a record
of specific factual findings that support [the bankruptcy court’s] conclusions,” does not apply. Dow Corning, 280
F.3d at 658.


    AMERICAS 101208647                                    16
                Case 18-19441-EPK           Doc 1327       Filed 10/07/19   Page 32 of 38




                             distribution in the range of 15-30%; not all or substantially all of their
                             claims. And the Debtor expects to pay KK-PB’s Mortgage Claim $0.

                      (e) “The plan provides an opportunity for those claimants who choose not to settle
                             to recover in full.” Id. The Plan provides no opportunity for KK-PB—or
                             any other general unsecured creditor who chooses not to settle—to
                             recover in full. The Debtor expects to pay KK-PB’s Mortgage Claim $0.
                             And, KK-PB unsecured claim in Class 3 is only expected to have a final
                             distribution in the range of 15-30%.

          39. Accordingly, the Plan should not be confirmed with the included exculpation clauses.

                      B. Any Third-Party Releases Should Be Limited and Include Appropriate
                         Carveouts.

          40. However, if the Plan is confirmed with third-party releases, such releases must be

properly limited and include certain carveouts to protect KK-PB.

          41. Exculpation provisions must be “properly limited and not overly broad.” In re Nat’l

Heritage Found., Inc., 478 B.R. at 233 (citing In re PWS Holding Corp., 228 F.3d 224, 246 (3d.

Cir. 2000)). Here, the exculpation clause is overly broad because it includes post-confirmation

conduct. See In re Friedman’s, Inc., 356 B.R. 758, 763 (Bankr. S.D. Ga. 2005) (finding that

exculpation in the plan was overly broad to the extent it related to post-confirmation conduct);

cf. In re Quincy Med. Ctr., Case No. 11-16394, 2011 Bankr. LEXIS 4405, at *8 (Bankr. D.

Mass. Nov. 16, 2011) (finding exculpation clause reasonable and appropriate after plan was

revised so exculpation provision no longer covered post-effective date activities). This is

particularly true in this Chapter 11 Case, where there is expected to be a significant period of

time post-confirmation until the Chapter 11 Case is closed. The Liquidating Trustee and their

counsel should not be given “carte blanche” to do as they please while defending two appeals,

prosecuting at least four adversary proceedings, and administrating the Chapter 11 Case.

Accordingly, the exculpation clause must be narrowed before the Plan can be confirmed.




 AMERICAS 101208647                                   17
                Case 18-19441-EPK      Doc 1327       Filed 10/07/19   Page 33 of 38




          42. Additionally, because the Plan vests all of the Debtor’s assets in the Liquidating

Trust, in the event that KK-PB’s Mortgage Claim is reinstated in the Estimation Appeal, KK-PB

must be able to be pursue payment of its Mortgage Claim against the Liquidating Trust and other

creditors. However, the language of Sections 10.3, 10.5, and 10.6 of the Plan appears to prohibit

KK-PB from bringing a claim against the Liquidating Trustee to seek payment on account of its

reinstated Mortgage Claim. Accordingly, a carveout should be added to those sections to make

explicit that in the event KK-PB prevails in the Estimation Appeal, KK-PB will be permitted to

bring claims against the Debtor, the Liquidating Trustee, any creditor or party in interest that

received distribution under the Plan, and the aforementioned parties’ counsel and other

professionals to seek payment on account of the Mortgage Claim and will be able to assert any

defenses and counterclaims that it would otherwise be able to assert absent confirmation of the

Plan.

          43. Further, the second carveout already included in Section 10.6 of the Plan should be

revised to allow parties whom the Debtor or the Liquidating Trust has sued to assert any

counterclaims they may have.

          44. Finally, the clauses indemnifying and/or exculpating the Liquidating Trustee and

their professionals in both Plan and the Liquidating Trust Agreement are overly broad, and the

Plan should not be confirmed unless those clauses are narrowed.                 Specifically, the

indemnification clauses carveout “those acts that are determined . . . to have arisen out of their

own intentional fraud, willful misconduct or gross negligence.” Plan § 7.3.6(t); id. § 10.5 (“gross

negligence, willful misconduct, or fraud”); Liquidating Trust Agreement § 7.4 (“willful

misconduct, gross negligence or actual fraud.”); id. § 7.5 (“gross negligence, willful misconduct

or actual fraud”). However, these carveouts should be expanded to cover any claims for



 AMERICAS 101208647                              18
                Case 18-19441-EPK          Doc 1327      Filed 10/07/19   Page 34 of 38




professional malpractice and breach of fiduciary duty. E.g., In re Tousa, Inc., Case No. 08-

10928, 2013 Bankr. LEXIS 3169, at *345-46 (Bankr. S.D. Fla. Aug. 5, 2013) (“The Liquidation

Trustee, . . . the professionals of the Liquidation Trust and their representatives will be

exculpated and indemnified pursuant to the terms of the Liquidation Trust Agreement. The

indemnification described in the Liquidation Trust Agreement will exclude willful misconduct,

gross negligence and professional malpractice.”); Debtor’s Amended Joint Plan of Liquidation,

In re SMF Energy Corp., Case No. 12-19084-RBR (Bankr. S.D. Fla. Oct. 16, 2012) [ECF No.

549, at 25] (“The Liquidating Trust shall indemnify and hold [harmless] the Liquidating Trustee

. . . from and against any damages, costs, claims and other liabilities incurred in connection with

their respective duties and responsibilities hereunder, other than those . . . that result from their .

. . gross negligence, self dealing, fraud, breach of fiduciary duty or willful misconduct.”).

          45. Accordingly, the Debtor has failed to provide any support for the exculpation clause

included in the Plan. And any third-party releases in the Plan must be limited and include

certain carveouts to protect KK-PB’s rights.

                                      RESERVATION OF RIGHTS
          21.         46. This Objection is submitted without prejudice to, and with a full express

reservation of, KK-PB’s rights to supplement and amend this Objection and to introduce evidence

at any hearing relating to this Objection, and to further object to the Plan on any and all grounds.

Moreover, KK-PB reserves its right to invoke each issue, fact, legal basis, and matter identified in

the Objection as a basis for denying confirmation of the Plan pursuant to any applicable provision

of the Bankruptcy Code, regardless of the particular subsection of this Objection in which the issue

is raised.




 AMERICAS 101208647                                 19
                Case 18-19441-EPK            Doc 1327       Filed 10/07/19   Page 35 of 38



                                               CONCLUSION
          47. WHEREFORE, KK-PB respectfully requests that the Court deny confirmation of

the Plan and grant such further relief as it deems just and appropriate under the circumstances.

          22.         For the foregoing reasons, the Court should deny or defer ruling on confirmation of

the Plan at this time.

 Dated: September 10October 7, 2019                  WHITE & CASE LLP
 Miami, Florida
                                                 By: /s/ John K. Cunningham
                                                     John K. Cunningham
                                                     Florida Bar No. 542490
                                                     James N. Robinson
                                                     Florida Bar No. 608858
                                                     Fan B. He
                                                     Florida Bar No. 0095597
                                                     Southeast Financial Center, Suite 4900
                                                     200 South Biscayne Boulevard
                                                     Miami, Florida 33131-2352
                                                     Telephone: (305) 371-2700
                                                     Facsimile: (305) 358-5744

                                                     Counsel for KK-PB Financial, LLC




 AMERICAS 101208647                                    20
                Case 18-19441-EPK       Doc 1327       Filed 10/07/19    Page 36 of 38




                                ATTORNEY CERTIFICATION

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).


                                            By: /s/ John K. Cunningham
                                                John K. Cunningham




 AMERICAS 101208647                               21
                Case 18-19441-EPK    Doc 1327       Filed 10/07/19    Page 37 of 38




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this day, the foregoing document was electronically filed

with the Clerk of the Court using CM/ECF. I further certify that the foregoing document is being

served this day on all parties via transmission of Notices of Electronic Filing generated by

CM/ECF.



                                         By: /s/ John K. Cunningham
                                             John K. Cunningham




 AMERICAS 101208647                            22
   Case 18-19441-EPK     Doc 1327   Filed 10/07/19   Page 38 of 38




                             Summary report:
    Litéra® Change-Pro TDC 10.1.0.700 Document comparison done on
                           10/7/2019 6:45:23 PM
Style name: 2 W&C Standard Set
Intelligent Table Comparison: Active
Original DMS: iw://AMERICAS_DMS/AMERICAS/101045576/3
Modified DMS: iw://AMERICAS_DMS/AMERICAS/101208647/3
Changes:
Add                                                   72
Delete                                                155
Move From                                             4
Move To                                               4
Table Insert                                          3
Table Delete                                          2
Table moves to                                        0
Table moves from                                      0
Embedded Graphics (Visio, ChemDraw, Images etc.)      0
Embedded Excel                                        0
Format changes                                        0
Total Changes:                                        240
